Es ypapern toy SERAL HDG A SPC Po

 

 

 

EASTERN DNISION
4
Spqvan Wail, tt — |
sDinwort 2 ( ¢ ORL ALN \
wy |

 

42 USCIIBS

 

 

 

 

 

 

@Doctor Alwied , | | —

g WUMSE Geeto , Necket # ge 3 2

2 WWE Veterone® Wr, 4g 3 3 a

6 SGA. Yalurd, 88 = du

9 ON KANDA lGO'6, Be 5 z

© ON ENOAA WAVTAN enMsles, |
o DET WNANN ASS .

 

 

Sued iW thew OFFICAL

 

lel DOVDARY CADACIASS

 

 

 

 

 

Ty JUMISdI CHO AND VENVE

 

Ve Conhes You! PINIOAIET, TAQUANEN, DRo Se Subwmidting jWis
CMILACTION Avior Zed WK 4

 

WSC 1993 +O Vedtess THE
AQ DT WASION , UNA Ghat OF ) ih ASS

 

' ne) OF NGS Secured bY tHe
UNAEO SIATES CONSTYIUTIGN:

 

> vy.

OA VEE. Seeks Acclayord Collee pursuant Yo 2% U.S.C.

TWS COATS Wad OUP SAICHAL ONAL US- Cr SAIGON 3ST) (3),
SecHiON TLV ANA V2»

 

2.

 

ARE UNTIED SXOTES WISTACY Coord OF _RQSION WS WW AMVOPIRe |
lene yNasd 2% US.C. Section Wrio)2

 

eCAUse A 6 Wet.
The ZENS . GNING TSE 40 TS CoML ANY OCAN ech »

 

 

Ir. PIMINT\FF

 

3 PAVOAEE, JSAQUIN AN ‘is ANA Was orl adl AA WANTIAed hele
A Prisoner oF AVE GH oF MSsRANUgeTHS

 

WA Te ENO Conitaness WANS Cot\ph

 

Bak GCCowed AT ww n\ Pailé
OAASaN, Neat ORINEF CUNTenry > Tesi des A> NC) Concord)

‘ey Cos Cn’ ba RSS a CW COL IAS
TRY CS NOONE OVENS TART BS

 

 

 

(Pace \ oft )

 

 

 

 

 

 
ian) YoaRbnned: @4 fob9-1T Document 1_ Filed 10/2 RE Page 2UF 4
TH. DEFENDANTS

 

 

ay. Derendany, ANMed , TS _ docice ented Uder Contract 4

 

The WARASetS De OAc Agady oT Corttections, We wis Fay the

 

WWePATR HRAICAL CarPoY AMON, He WAS WosTYone WN Fis Capen
(LY BY ives Wenrnadd Nete ins ve Acted wae 4¥e Calor
oF SMe Lan

 

 

 

5 __Derenaan\, NUNS Geen; AS VN NWSE EMPOIA Aver CONTA mi

 

hi TSACHASEAS OCHAMI Ment OF GYTECTIONS. WOwWoNG Wr THe
WAL ONETD DAKAL COPSCRSON. He wes Warkips Va AWS CAgacity

 

AT SN TNS Meansioned WeYeIN; We Aled UV Ahe Colt
oF Stoic YAW,

 

os DE TORBaN Wise. Practioney SEN ,

 

as © Nuvtse PACH under
CON APACA “DY Fhe MASHCAMSEHS De

Cyaan Oe CeoPRctions, She
wars Fat We Wey OAT Medical CoCOyarionl. She woiee! |

 

N
SIS CHORAL FNS Mentioned Web IN} She ACTed
wnat Colne oF LAW .

 

I. DeFoNaans SG+ ENNIO, ES A \ Cottecti ot A) ot Cicay wha WT

 

Erngiaiad OA Fhe WAS Se 335 Waren} oF GyvecViens. om,

 

WO Ved VN Wis COOSA AP a) The MeNHan ed Nera iN
Siv ACO) Udadey: Co\or_oF law.

 

B. DEMANDS UN Klean AF Ficel’s , Ave carve Ai ann OFF ays

 

AW Mayed RA Ae NOSSO SAAS DOs nY 6& Cotvec}ien IN
APN, ‘Qe nti EF WA Contac wits), ANd Ye catds Lupa

 

 

mT

fn.
AISCOVESA WAY Syed Aede VA ev ACHONS *e ‘oo Nadded Md O
Lpdey ARC VAAL 2 aG Bb Si OA

 

FG. Derendays, UNH WO OATH Empisiegs; BAe NAVRs Na

 

MediGay Stary WYP BRA EQOA 4 WM PATA COV OIA FION

 

NN NINN WATE FO CACAS OleS Arpad WB BOSCH WI) enalic
QAAAET >a Add VAAN 2G & Suppletreants) COMP? -

 

io. WY DFW Listed ete VW Yaad AT WAI Pole

 

Covtectjone\ DQoSoON.

Ss \\V

 

 

=_

ee | SRE

BEANE Sud IN PRE PARSORAL ANA Break ess
CHPSCIM,

 

Br AeA UWP TH Caley St RW,
Nate hoy Cidady TOMMY AN pteecls MG Your

 

DINYRAVERS CONS) ut WNRL TEMAS Unde > He

 

STH NMRUNANENT WHICH Fk BIAS VRC WATE
OF Cure) Awa whusual Suinlsiayy wk:

 

 

QINNAE erercises ANS VoseVed AU Wis IGN'S Kong
o@ UN KngadN ,

 

 

 

 

 
SIN efto50-17 Document 1 Filed 10/29PAGBags 95h]

TY. EXHAUSTION Gr REMEDIES

 

 

 

 

2. Plamver bas PIES Wullide Comolmots ANA

 

GOhIADCES LENT UING The WNNNNie GHIAIANCE PYOCeaduNes,
RNa THE Ae Oak GY LAN Ace orp Coates.

 

TAC WALONTA AOAIHYMS Mle \Aweled emiss & >

 

v\le, MeGulAT GAG ACGANS Ne GWM 7

 

SW NCOMAaANCE Witt Whe ON Von V4 Gation

 

Rok BCT haw Ver M6 ELAS _iN Gee Faith -
Additional eis NYY Fontan AS Needed.

 

SZ. CLAIMS

 

1. CVAIM AL LS on Septener 18™ 2018, MEL WAS TAKEN

 

To RBoSwr MedicAl Cavey volkete Surat Tat. ON inh edt “wvtect ail

 

WAS Aes. j J
AS K TONG StQlicatioN, A Fistul Was waset\ed ine the ward

 

Ao BES WA WAKE CHION Gee IAG. A FSiula is An ANd al auch
QOSSAGE AW CONNECS Jo BooodS relia SHEN Ap anesthe Anaolf 42

 

She dis Suvfacé. | co,
~ ON Seotertey 207TH while Utilitie AW WithRow

 

DINNNeNee AIS CONARA & COnWers dviead FLOs NAWites HAG Bay Hays Sve.
WE BRON 4D Sthor\ For IO BlONG vott ory INMales ,

 

ideo LRU Stet, NURSE Geeto Peak 1H Cin@s ANG Pefuge To CMe
OAST ANE MAW Aol Fo Giro NE Aid.

 

‘Acer HOON WG & VWOwkeaQuet jo Nav the HOS) VAS PANE WA? _
Mee 40 stom CFCACERS AO Gehl velo. HE WAS Then FAKen je the

 

FeV aGe Work LoRee NUwST. Golo Qpolied A OKessure Hf) fo SFAurCh the
Desa Hoar.

 

DAwnhiey WRS FAMA TO AHe HS ME OICALUVY & WERT AE WBS

 

 

 

4a ho voowle\ le immediately seen BL pr Aamed. Ths did Not
ae WAS AA LUN) SAWal hour's Yador ta) Yoke planed LF Was

 

CAMING QA For HAE. St. EA\urdo Gang to Aye dod’ Ni deo wi) Sndd
Dae DABS UNS Her Ay Ave Hea caWING The Flo, Ney Wad ae

 

Weed ABoated. Sra WY PAW VTTT SHV Qo ANS KelaK. Maey\) Ged 40
JO WON TDs Geb Ao Vg. Vda ae ACWGS LYE *TAcy ded Koad

 

( } Dae ry ~ AY . " =
A Yor Are Were SHe ATS VOWANG 36 WAR Yor Payoy rv FF -
ATA nour’s Ward Asad, Tawa FE} Succeed to Ae

 

Serere load, Lass ANA WAS Tanderyed LWACANnCyOuUs -
Bt we ODT, DRNOTLES WAS Aken to ave ENAGanc Room wre |

 

pPMAS Quon BH Acc Weidh, IN. WAS HAsAAdcd, Wye SUE Fale UY
Yipes less ae Sad yo ev S\8peLi Zed.

 

DAIONIEK WES TAN FAKED ACK Fo WAL ple, Whe" Tre Nuvse

 

No Go WARS Fo DOM dgNiOn. Se SApied, TS WES WAH No

 

SRE CANIE ASHUAT AT FRS BESSA UNIS TT CRISS EE
CSW] UNCANESs The ACMOAS RANA ass id's JAKoN St Thaw und

 

Ura, EEICAS ANG WAI) SABEF Asta You DIAMYES Aa Suey

AN Apilstele CISYD EARN Vins iE & Conc e Deis ala es CASO
Kore TN { wT . vy * RACV ‘ten Ta » t ~~

 

TAO PAD Vt RS

 

 

 

 

PIOOTVES DAW EMANATE BENAS Unde! THe WS. ConStAution , |

pincion Ce Sep Lied prd-sty ech 5c Alo Med Ind Cla ved BISWA ee | _—
} 1) MAW CRON. = |
HAN Gage 1:20-cv-11959-IT Document 1 Filed 1088 Badita'ds 4.

MT. ORENER FOR REMEDLES

 

 

HH. Sou SIEF TeaneGes and WwWceeparates ll RR Fetence

 

Data Gras 1-13
The ALTONA CelilneNAke WALEFVeNCe IN Ado Daw AT

 

ho Weed QYT ON Video BEY eW\G MAM AWANL OF [Is UNGend
Wed TAC Medic) Cake, TeSuyING Ah TWEE CASE CANN Wit

 

AU) AAA Le QQated WiN\ to be Raised to bVe E.R. Wrae ho
OES Fasushiey STAVE. “rev AC Hen Wieliye Your

 

DAWES. YT. ANAC: QSEWTS WA Thy U5. Colggty han

 

 

iS, ave\e Fete, AMMMET Resmcihurly Fos Ae Fatading Tenedies!
® & Accl A AAio TWA Ae GckS ANA adhasiags Azsowbed hele iN

 

Moai P\WWYIETS YIQNTS:

 

@ on Wks haan OaeTea HY HeAliy WARY tics GA AGA To
Qe ew WO OATAS CoNANW ous WOH OF Nal CoO ln CE Willy

 

SJWARMAIZED PRWncedE AN FRCAS MEAT vere oS.

 

HOO
@  COMRAISAEY GARAGES AN Aire ANU, oF at 20-000
Rees LAH AEN Ad Gow) And seiela yi.

 

 

SF WO Ne Adngeeds iN The Oot aF' ¥ 30.000

 

BERNST EBA OO Fe Nd ATs

 

OAT ART GH an WS FRIAS HY Qult

 

e DRA IS Cast oF AW GV AcVionN,

 

BNA AdaAAAL VelleE AVG Could does MSE, Pay

 

Ad TAu\Abe.

 

I A WANS Tead AVE FOeGoG Connglannh Pwo Far a bY

 

DANA \rGAl Liged) Puta. ZT WY EY AN Ale WOR AAGS Jo the due And
PATA ON Mnrysshe G2 Avid Votoiery ON »

 

fPyN\ ee a
CRE tS +he-

ZT cy Unda AWeCadayt ce Parry |.

 

Res pockGui Suey,

 

 

 

\o-22- 20
Crauas LULI/ Wl DA

ME COLA - PO Boh Wow CONCHA ANHCVVER |

 

3, Tse Ret GoePWP Ad GVH WAL TE eM AN bye ereeseg

 

OND Te, TRQRAD WAL, ANY aVTorS Fe Wun A\SNe , Wr BA Wy5

 

mip HOR Arend C2 de COMO Gs mes Se erased Atwell |
Fok AWWW oe Scone as We wins Ave F SAM ‘on Sepevae

 

pe AAS SWAG Aue Xo Wi a

AAAS
ir Aerts DRAG UN t

Pose fot

 

 

 

 

WY, SVSitel Tic <a Bevo

 

 

 
